DETAILED ACTION

Acknowledgements
This Office action is in response to the amendments filed on 04 March 2021. 
Claims 1-4 are pending.
Claims 1-4 are examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite: receiving first and second posts, storing posting amounts, receiving distribution 
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a communication device capable of transmitting information. The communication device usage in all steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic communication component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor for collecting information, storing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. use of a communication device capable of transmitting information) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 as understood by the Examiner, are rejected under 35 U.S.C. §103(a) as being unpatentable over Hosny et al. (US 2015/0154666), in view of Sanders (US 2014/0012780) and further in view of Butterfield et al. (US 2016/0104159)
With respect to claims 1 and 2: 
Hosny discloses a system (“System 100”, Fig. 1) and method for use with a first receiving communication device (110A, Fig.1), a second receiving communication device (110B, Fig. 1), a first distribution communication device (102A, Fig. 1) and a second distribution communication device (102B, Fig. 1), the first receiving communication device being operable to transmit a first posting signal having a first associated posting value (“the potential recipient must fill out an "Recipient 
a posting communication component operable receive the first posting signal and the second posting signal (612, 614, Fig. 6);
a first posting register operable to store a first posting amount based on the first associated posting value ([0033, 0049], 626, Fig. 6);
a second posting register operable to store a second posting amount based on the second associated posting value ([0033, 0049]626, Fig. 6);
a distribution communication component (“FIG. 1 is a block diagram illustrating a charitable contribution system 100 according to an embodiment. In some embodiments, people or persons (bank customers) who wish to donate money to charities (also known as "contributors" or "donators") operate contributor devices 102A, 102B to 102N to communicate via the Internet 104 with their financial institutions, such as Contributor Bank computers 106A, 106B to 106N. The contributor devices may be, for example, laptop computers, smart phones, personal digital assistants (PDAs), tablet computers (such as the iPad.TM.), desktop computers, and/or any other electronic device having communications capability”, [0013, 0033]) operable to receive the first distribution signal, and a distributor operable to access said first posting register, to access said second posting register, to distribute a first distribution amount based on the first distribution signal to said first posting register (“the Broker computer system receives contributor information, recipient information and donation data from a plurality of contributor FIs during a predetermined period of time, aggregates donations from the contributors into a plurality of recipient contribution amounts based on the recipient information and/or the donation data, and then and to distribute a second distribution amount based on the first distribution signal to said second posting register.
Hosny discloses methods, apparatus and systems for automatically calculating charitable donations for donors and for distributing the charitable donations in accordance with the donors' wishes to approved and/or registered recipients, such as approved charitable organizations but does not explicitly disclose the process of allocation of the funds to recipients and distribution.
However, Sanders teaches wherein said first posting register is further operable to generate a third posting amount based on the wherein said second posting register is further operable to generate a fourth posting amount based on the difference between the second posting amount and the second distribution amount, wherein said distribution communication component (“The crowd funding private equity investment processing system 100 preferably is an entirely or mostly automated system that operates on one or more computing devices interconnected via a network that processes decision-making to match individual and institutional investors with entrepreneurs, companies, ventures, and projects (all referred to as "companies" or "businesses") for crowd funding. The system also automates the share subscription, allocation and sale process to unaccredited individual crowd investors, as well as to institutional and non-profit investors who participate in the investment rounds of such companies. Users of the system include individuals who are members of the system, or registered as crowd investors, entities within organizations such as entrepreneur companies, ventures, or projects, and entities within organizations that function as strategic institutional investors or non-profit investors.”, [0046]) is further operable to receive the second distribution signal, wherein third distribution amount is based on the second distribution signal and the third posting amount, and wherein the third fourth distribution amount is based on the second distribution signal and the fourth distribution amount. (“a processing system and method that focuses on crowd funding of private equity investment by automating the decision-making process as well as the process of private equity subscription and investment allocation based on specific attributes including the alignment of product/service benefit and consumption among other factors as it relates to companies, ventures and projects”, [0008]) wherein said distributor is further operable to distribute the first distribution amount and the third distribution amount in said first posting register to the first receiving communication device, and wherein said distributor is further operable to distribute the second distribution amount and the fourth distribution amount in said second posting register to the second receiving communication device, wherein said distributor is further operable to distribute the first distribution amount and the third distribution amount in said first posting register to the first receiving communication device, and wherein said distributor is further operable to distribute the second distribution amount and the fourth distribution amount in said second posting register to the second receiving communication device
The examiner is interpreting the receiving communication devices as recipients of funds and the distribution communication devices as donors, further posting signals are interpreted as requests for funds, posting register is interpreted as a database that holds the requests as well as the distributor accessing the register is interpreted as the donor accessing the stored requests in order to make donations or to make funds available to the requestors.
Also, the multiple posting registers (first, second, …) are interpreted as multiple requestors or recipients, requesting funds as identified as multiple posting amounts (first, second, …) that are recorded in the database and multiple distribution amounts (first, second, …) are interpreted as multiple contributions by the donors.
Further, the recitation of multiple posting registers (record of requests), multiple posting signals (communications), multiple posting 
Further, the combination discloses a distributor operable to access said first posting register, to access said second posting register, to distribute a first distribution amount based on the first distribution signal to said first posting register (Fig. 1 of Hosny and “contributor banks or financial institutions enter into an agreement with an entity that operates the Broker Computer system 600 to obtain access to Broker Computer system software and/or middleware and/or alms-giving support services for handling charitable donation plans. Accordingly, a donation calculator API 618 may be included that provides one or more algorithms to contributor banks for use by bank customers (potential donors or contributors) to calculate the amount of money to contribute based on various types of donation plans” [0048]) and (“Fig. 1 of Sanders and “A method of converting a `business plan` of a company seeking funding with a viable venture or project into a `capitalization table` based on system 
Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention to have combined the crowd funding system as taught by Hosny and the automated funds allocation and distribution system of Sanders with the motivation to provide a system that is capable of receiving funding requests, receiving donations and allocating those received donations among the recipients to achieve optimal distribution of funds, and distribute funds efficiently and successfully, since so doing could be 
With respect to claims 3 and 4:
Hosny discloses wherein the first distribution amount and the second distribution amount are equal, and wherein the third distribution amount and the fourth distribution amount are not equal. (“the Broker computer system receives contributor information, recipient information and donation data from a plurality of contributor FIs during a predetermined period of time, aggregates donations from the contributors into a plurality of recipient contribution amounts based on the recipient information and/or the donation data, and then distributes the recipient contribution amounts to the recipient FIs based on the contributor information, the recipient information and the donation data.”, [0033] and “a charitable donation application program may be provided to donors to help them to calculate estimated donation amounts, and/or to select a charitable giving plan,…”, [0038] and “the donation transfer program 624 may include one or more batch processes for aggregating donations of a particular day (or some other time period) from a plurality of contributor banks in accordance with, for example, one or more approved recipients selected by contributors, and 


Response to Arguments
With respect to claims rejection based on 35 USC § 101, the applicant argues based on 2019 Patent Eligibility Guidelines and states that “it is submitted that the combination of the first posting register and the second posting register and the distributor recited in claim 1, as amended, are not managing human activity. For this reason, claims 1-2 qualifies as eligible subject matter under 35 USC § 101.”
The Examiner respectfully disagrees.
The posting registers and the distributor recited in the claims are part of a computing system as a database and a processor. The present claims recite a process of organizing and managing human activity, because it addresses collecting posted and distributed amount data and noting the difference. The claim only recites the additional elements of a communication device capable of transmitting information. The communication device usage in all steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the 
With respect to claim’s rejection based on 35 U.S.C. 103, the applicant asserts that “Because Hosny and Sanders do not disclose that which is recited in independent claim 1, as amended, it is submitted that a combination of Hosny and Sanders additionally does not disclose that which is recited in independent claim 1, as amended. Accordingly, claim 1, as amended, is patentable over the combination of Hosny and Sanders within the meaning of 35 U.S.C. § 103”
The Examiner respectfully disagrees.
The Hosny reference discloses a systems for automatically calculating charitable donations for donors and for distributing the charitable donations in accordance with the donors' wishes to approved and/or registered recipients, such as approved charitable organizations. However, Sanders teaches a process for decision-making to match individual and institutional investors with entrepreneurs, companies, ventures, and projects (all referred to as "companies" or "businesses") for crowd funding, which is relied upon to teach the matching process in distribution.
Further, the combination discloses a distributor operable to access said first posting register, to access said second posting register, to distribute a first distribution amount based on the first distribution signal to said first posting register (Fig. 1 of Hosny and “contributor banks or financial institutions enter into an agreement with an entity that operates the Broker Computer system 600 to obtain access to Broker Computer system software and/or middleware and/or alms-giving support services for handling charitable donation plans. Accordingly, a donation calculator API 618 may be included that provides one or more algorithms to contributor banks for use by bank customers (potential donors or contributors) to calculate the amount of money to contribute based on various types of 
Also, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Further, following KSR, the Supreme Court issued several rationales for supporting a conclusion that a claim would have been obvious. Exemplary rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results (MPEP 2141).
Because each individual element and its function are shown in the prior art, albeit in different references or embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. The simple substitution of one known element for another producing a predictable result renders the limitation obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697